
	

114 HR 2968 IH: Coordinating Assistance for TANF Recipients Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2968
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Young of Indiana introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the conduct of demonstration projects to provide coordinated case management
			 services for TANF recipients.
	
	
 1.Short titleThis Act may be cited as the Coordinating Assistance for TANF Recipients Act. 2.Coordinated case management demonstration projectsSection 403 of the Social Security Act (42 U.S.C. 603) is amended by adding at the end the following:
			
				(c)Coordinated case management demonstration projects
 (1)In generalThe Secretary shall make grants to States to conduct demonstration projects designed to implement and evaluate strategies to provide coordinated case management to help individuals receiving assistance under a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) increase their employment and self-sufficiency.
 (2)Application requirementsThe Secretary shall require each State that applies for a grant under this paragraph to do the following:
 (A)Describe how, using the funds provided under this paragraph, the State will develop an individual responsibility plan in accordance with section 408(b) for each recipient referred to in paragraph (1) of this subsection.
 (B)Describe how the State will coordinate the development of this plan with other programs and agencies providing benefits and services to the individual to help the recipient increase the employment and self-sufficiency of the recipient.
 (C)Describe how the State will coordinate the delivery of the benefits and services to the recipient (which may include the use of home visiting models).
 (D)Describe how the State will meet with the recipient at least monthly to review the employment status of the recipient and status of the participation of the recipient in other activities, the benefits and services the recipient is receiving, and the progress of the recipient toward meeting the goals specified in the individual responsibility plan of the recipient.
 (3)Use of fundsA State to which a grant is made under this subsection may use the grant for the following purposes:
 (A)To support coordinated case managers in completing the activities specified in paragraph (2). (B)To provide short-term transitional benefits and services to individuals who, due to increased employment or earnings, may face disincentives to increasing work or earnings due to the phase-out or loss of certain benefits.
 (C)To ensure that recipients of services under the demonstration project have a choice between 2 or more coordinated case management service providers.
 (D)To improve coordination between programs serving recipients who are part of the demonstration project.
 (E)To improve coordination between information technology and other systems to deliver better benefits or services to the recipient, except that not more than 10 percent of the grant amount may be used for this purpose.
 (4)EvaluationThe Secretary, in consultation with each State conducting a demonstration project under this subsection, shall conduct a high-quality evaluation of the demonstration project in accordance with the following:
 (A)Evaluator qualificationsThe Secretary may not enter into a contract with an evaluator unless the evaluator has demonstrated experience in conducting rigorous evaluations of program effectiveness including, where available and appropriate, well-implemented randomized controlled trials.
 (B)Methodologies to be usedThe evaluation of a demonstration project shall use experimental designs using random assignment or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.
 (C)Public disclosureThe Secretary shall publish the results of the evaluation on the website of the Department of Health and Human Services in a location easily accessible by the public.
 (D)Limitation on cost of evaluationsFor evaluations under this paragraph, the Secretary may not obligate more than 20 percent of the funds reserved under paragraph (6) for each fiscal year.
 (5)Recommendations to congressThe Secretary shall submit recommendations to the Congress on ways to improve case management and better coordinate benefits and services across programs.
 (6)FundingOf the amounts made available to carry out subsection (b) for fiscal year 2016 and each succeeding fiscal year, the Secretary shall reserve $300,000,000 to carry out this subsection.
 (7)Availability of fundsFunds provided to a State under this subsection for a fiscal year shall be expended by the State in the fiscal year or in the succeeding fiscal year..
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2015.  